Citation Nr: 1503228	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In December 2013, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2013, the Board remanded the appeal to, among other things, obtain the Veteran's 2002 to September 2006 and post-November 2010 treatment records from Nipur S. Desai, DC.  In December 2013, the Veteran thereafter provided VA with an authorization to obtain these missing records.  However, neither a subsequent request for these records or the records themselves appears in the claims file.  In fact, the subsequent April 2014 supplemental statement of the case mistakenly notified the Veteran that these records were not requested because the Veteran had not provided the needed authorization.  Therefore, the Board finds that another remand to request these records is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

If the above development results in treatment records from Dr. Desai being associated with the claims file, the Board also finds that an addendum to the February 2014 addendum should be obtained because the 2014 addendum did not take into account Dr. Desai's missing treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Using the December 2013 authorization already provided by the Veteran, or a new authorization if needed, obtain and associate with the claims file Dr. Desai's 2002 to September 2006 as well as his post-November 2010 treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty and of any low back symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  If treatment records are obtained from Dr. Desai, obtain an addendum to the February 2014 addendum from the same examiner or a suitable replacement.  The claims folder should be made available and reviewed by the examiner.  If an examination is required, it should be scheduled.  

Thereafter, the examiner must opine as to whether it is at least as likely as not that any of the Veteran's low back disabilities are related to or had its onset in service.  

4.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

